DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-3 and 5-6, in the reply filed on 9-16-21 is acknowledged.
Claims 7-15, 18-21 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-16-21.
Applicant’s amendment filed on 6-20-19 has been entered.  Claims 5-6, 14-15 and 20-21 have been amended.  Claims 4, 16-17 and 22-23 have been canceled.  Claims 1-3, 5-15, 18-21 and 24-25 are pending.
Claims 1-3 and 5-6 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-20-19 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 6-20-19 only contains 39 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “miR-200b inhibitor” in line 2 of claim 6 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “miR-200b inhibitor”.  It is unclear what constitutes “miR-200b inhibitor”.  It is unclear whether the “miR-200b” inhibitor is a DNA, RNA, a protein, an antibody or a small organic compound or something else.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., 2014 (US 20140349398 A1).
Claims 1-3 and 5 are directed to a polynucleotide comprising two or more nucleic acid sequence encoding proteins selected from the group consisting of ETV2, FOXC2 and FLI1.  
Yu teaches methods of providing endothelial cells or precursors of endothelia cells from a variety of cell sources, such as pluripotent stem cells (e.g. Abstract).  Pluripotent stem cells comprise at least one exogenous expression cassette comprising one or more endothelial programing factor genes to drive forward programing of pluripotent cells into endothelial cells (e.g. [0020]).  The one or more exogenous expression cassette may include an externally inducible transcription regulatory element for inducible expression of one or more endothelial programing factor genes.  The gene delivery system can be a viral gene delivery system or an episomal gene delivery system.  The episomal gene delivery system may be a plasmid or a yeast-based vector (e.g. [0021]) (For claims 2-3).  The endothelial programing factor genes can be FLI-1 gene, ETV2 (ER71 or Etsrp71) gene, or a Forkhead (FOX) transcription factor gene (e.g. a member of the FoxC, FoxF, FoxH, or FoxO family) (e.g. [0022]) (For claim 1).  A nucleic acid may be entrapped in a lipid complex such as a liposome for delivery.  Liposome-mediated nucleic acid delivery and expression of foreign DNA in vitro has been very successful (e.g. [0194]-[0195]) (For claim 5).  Thus, claims 1-3 and 5 are anticipated by Yu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al., 2012 (Cell, Vol. 151, p. 559-575).
Claims 1-3 are directed to a polynucleotide comprising two or more nucleic acid sequence encoding proteins selected from the group consisting of ETV2, FOXC2 and FLI1.  Claim 2 specifies the two or more nucleic acid sequences are operably linked to an expression control sequence.  Claim 3 specifies each of the nucleic acid sequences are linked to a single expression control sequence.
Ginsberg discloses ETS transcription factors ETV2, FLI1 and ERG1 specify pluripotent stem cells into induced vascular endothelial cells (iVECs) (e.g. summary).  ETV2, ERG1 and FLI1 cDNAs were cloned into the pCCL-PGK lentivirus vector (e.g. p. 573, left column, last 
Ginsberg does not specifically teach two nucleic acid sequences encoding the ETV2 and FLI1 are in a single polynucleotide, or using a non-viral vector comprising said polynucleotide.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to put the two nucleic acid sequence encoding ETV2 and FLI1 in the same polynucleotide or vector because Ginsberg teaches combination of ETV2, FLI1 and ERG1 resulted in robust induction of multiple EC markers.  One of ordinary skill in the art would try to put nucleic acids encoding ETV2 and FLI1 in the same vector so as to express both ETV2 and FLI1 in ACs so as to optimize the production of ECs from ACs with reasonable expectation of success.  It also would be obvious for one of ordinary skill in the art to prepare a non-viral vector expressing ETV2 and FLI1 for the conversion of ACs to ECs because both non-viral vector and lentivirus are vectors for expression of protein of interest in a host cell.   When one of ordinary skill in the art wants transient expression of ETV2 and FLI1 in a host cell, it would be obvious for one of ordinary skill in the art to use a non-viral vector instead of a lentiviral vector for gene expression because it was well known a non-viral vector, such as a plasmid, could provide transient gene expression in a host cell.


Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632